                                  United States District Court
                               Eastern District of North Carolina
                                       Office of the Clerk
                                         PO Box 25670
                                 Raleigh, North Carolina 27611

 Phone (919) 645-1700                                                                  Peter A. Moore, Jr.
 Fax (919) 645-1750                                                                        Clerk of Court

                                           December 10, 2018

Marian Snow
4336 Ridgewood Road
Tuscaloosa, AL 35404

RE: Snow v. General Electric Company et al
    5:18-cv-511-FL
    Notice to Pro Se Party Regarding Response to Motion to Dismiss Filed on
    12/7/18- Docket Entry Number 65

Dear Ms. Snow:

The defendant General Electric Comany has filed a motion to dismiss with regard to the above-
captioned case. Local Civil Rule 7.1(e), EDNC, provides that you must respond to a motion within
twenty-one (21) days of the date of service of the motion. If you fail to respond, the court may
grant the motion and your case could be dismissed.

Rule 5 of the Federal Rules of Civil Procedure requires that copies of anything that you file with the
court must be served on all other parties or their counsel, if they are represented. Your material in
opposition to the motion to dismiss must be filed on or before December 31, 2018.

Sincerely,

PETER A. MOORE, JR., CLERK OF COURT


       /s/ Sandra K. Collins
(By)__________________
    Deputy Clerk
    Direct dial: 252-638-7501




             Case 5:18-cv-00511-FL Document 67 Filed 12/10/18 Page 1 of 1
